 280DECISIONSOF NATIONALLABOR RELATIONS BOARDCityof Austell Natural Gas SystemandInternationalChemicalWorkersUnion,Petitioner.Case10-RC-8315October 31, 1970DECISION AND ORDER DISMISSINGPETITIONBY MEMBERS FANNING, BROWN, AND JENKINSOn July 8, 1970, the International ChemicalWorkers Union (herein called Petitioner) filed withthe Regional Director for Region 10 (Atlanta, Geor-gia)a petition alleging that a question affectingcommerce had arisen concerning the representationof employees of City of Austell Natural Gas System'(herein called the Employer) and requesting ainvestigationand certification of representativespursuant to Section 9(c) of the National LaborRelations Act, as amended.Thereafter on July 13, 1970, the Regional Directorduly served upon the parties a notice of representationhearing.Thereafter on July 22, 1970, the Employer filed arequest for administrative dismissal of petition withthe Regional Director, requesting that the petition bedismissed on the grounds that: the gas system isowned and operated by, and is a part of, the City ofAustell,Georgia; and, as such, is a political subdivi-sion of the State of Georgia; and, therefore, is not an"Employer" within the meaning of Section 2(2) of theAct and is not subject to the jurisdiction of the Board.On August 3, 1970, the Regional Director issued anorder denying request for administrative dismissal ofpetition, wherein the Employer's request was deniedwithout prejudice to the Employer's right to renew therequest at the hearing.On August 6, 1970, a hearing was held in the above-entitledmatter before Robert C.D. McDonald, aHearing Officer for the National Labor RelationsBoard. The Employer and Petitioner appeared at thehearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing upon the issues. At hehearing the Employer renewed its motion to dismiss.At the close of the hearing the Hearing Officer, bydirection of the Regional Director for Region 10,transferred this case to the National Labor RelationsBoard and served both parties with an order referringrepresentation case to the National Labor RelationsBoard by the direction of the Regional Director forRegion 10.The Employer timely filed a brief in which itrenewed its motion to dismiss the petition.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Boardhas delegated its powersin connectionwiththis caseto a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.Upon the entire record in this case, the Board findsthe following:The Employer, with its principal office and place ofbusiness at-Austell, Georgia, is engaged in supplyingnatural gas products to customers in Austell, Georgia,and certain surrounding areas.The Gas System was created by a special act of thegeneral assembly of the State of Georgia in 1953,which amended the charter of the City of Austellpermitting it to operate a gas system. The gas system isadministered by a five-man gas board of the City ofAustellwho appoint the general manager of thesystem and whose members are appointed by themayor and city council of the City of Austell.The Gas Board is required to submit to the mayorand city council a detailed monthly report concerningthe system's operation for approval, and a boardmember and a representative of the gas system attendthecitycouncil's regularmonthly meetings forsubmission of the report and to answer questions. Thebudget of the gas system is presented annually to themayor and city council for approval, and it does notbecome effective until approved. In addition, man-agement consultants submit to the gas board, themayor, and the city council quarterly, semiannual,and year ending reports on the system's operations.The city finances the operation of the gas systemthrough the sale of "gas revenue anticipation certifi-cates,"which in Georgia may only be issued bycounties, municipal corporations, or political subdivi-sions of the State. These certificates must be author-ized by an ordinance passed by the mayor and citycouncil of Austell before they can be issued, and whenissued, are signed by both the mayor and city clerk.The interest paid to holders of these certificates isexempt from Federal income tax. The income thusderived is used to pay the operating expenses andmaintenance of the gas system and to pay the interestand principal due on the certificates. Any profits go tothe City of Austell to be used as the mayor and citycouncil see fit.In addition, the offices of the gas system are locatedon land owned by the city. The gas system pays noFederal or state income tax, no state sales taxes, andno Federal excise taxes on any equipment that itpurchases. The gas system has the right of eminent,At the hearing the Employer moved that the petition and all other"City ofAustell Natural Gas System."The Hearing Officer referred rulingformal papers be amended to reflect the correct name of the Employer ason this motion to the Board, and the Board hereby grants said motion.186 NLRB No. 44 CITY OF AUSTELLNATURAL GAS SYSTEMdomain,and any law suitsbrought bythe gas systemmust be brought in the nameof the City of Austell. Allcontracts entered into by the gas system are executedin the nameof the Cityof Austell, and all easementrights received or granted by the gas system are in thename of theCityof Austell.In 1955,all cityemployees,including those em-ployed by thegas system,were placed under socialsecurityby the mayor and citycouncil.All cityemployees(including those of the gas system) arecovered for workmen's compensation under the sameinsurance policy, and all motor vehicles ofthe city(including gas system vehicles)are insuredfor liability281under the same insurance policy. (Gas system vehicleshave government license plates as do other cityvehicles, and all are registered in the name of the Cityof Austell.)In our view, the City of Austell Natural Gas Systemis a political subdivision of the State of Georgia and assuch is exempt from the jurisdiction of the Act.2Accordingly, we shall dismiss this petition.ORDERIT IS HEREBY ORDERED that the petition filed hereinbe, and it hereby is, dismissed.2New Bedford, Woods Hole, Martha's Vineyard and Nantucket SteamshipAuthority127 NLRB 1322